PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES THIRD QUARTER 2; ADJUSTED FFO OF $0.79 PER SHARE FOR THE THIRD QUARTER HUNT VALLEY, MARYLAND – November 2, 2015 – Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company” or “Omega”) today announced its results of operations for the three-month period ended September 30, 2015.The Company also reported for the three-month period ended September 30, 2015 Funds From Operations (“FFO”) available to common stockholders of $147.5 million or $0.76 per common share and Funds Available For Distribution (“FAD”) to common stockholders of $139.9 million or $0.72 per common share. The $147.5 million of FFO available to common stockholders for the third quarter of 2015 includes $3.6 million of acquisition and mergerrelated costs, $2.2 million of non-cash stock-based compensation expense, $0.9 million of interest expense related to the early extinguishment of debt and a $0.3 million provision for uncollectible straight-line receivables.FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.79 per common share for the three-month period ended September 30, 2015.FFO and Adjusted FFO are non-GAAP financial measures.Adjusted FFO is calculated as FFO available to common stockholders excluding the impact of certain non-cash items and certain items of revenue or expense, including, but not limited to: acquisition and merger related costs, interest refinancing costs, provisions for impairment, uncollectible mortgages and accounts receivable and stock-based compensation expense.For more information regarding FFO and Adjusted FFO, see the “Third Quarter 2015 Results – Funds From Operations” section below. GAAP NET INCOME For the three-month period ended September 30, 2015, the Company reported net income of $83.3 million, or $0.43 per diluted common share, on operating revenues of $202.0 million.This compares to net income of $61.7 million, or $0.48 per diluted common share, on operating revenues of $130.7 million, for the same period in 2014. For the nine-month period ended September 30, 2015, the Company reported net income of $169.8 million, or $0.97 per diluted common share, on operating revenues of $533.1 million.This compares to net income of $164.4 million, or $1.30 per diluted common share, on operating revenues of $373.5 million, for the same period in 2014. The year-to-date increase in net income compared to the prior year was primarily due to revenue associated with the acquisition by merger of Aviv REIT, Inc. (“Aviv”) on April 1, 2015 and new investments completed in 2014 and the first nine months of 2015.This increase was partially offset by (i) $57.1 million in increased depreciation and amortization expense, (ii) $55.1 million in incremental acquisition and merger related costs, (iii) $21.4 million in increased interest expense, (iv) $11.0 million in increased impairments on real estate assets and (v) $7.6 million in increased general and administrative expenses. 2 In Q4 2015, the Company… · redeemed $575 million aggregate principal amount 6.75% Senior Notes due 2022. · increased its quarterly common stock dividend rate to $0.56 per share. In Q3 2015, the Company… · issued $600 million aggregate principal amount of its 5.25% Senior Notes due 2026. · completed the purchase of $112 million of real estate in Manhattan for the development of an assisted living and memory care facility. · completed $104 million of other new investments. · invested $35 million in capital renovation and construction in progress projects. · established a $500 million Equity Shelf Program for a continuous at-the-market offering of common stock. · increased its quarterly common stock dividend rate to $0.55 per share. THIRD QUARTER 2015 RESULTS Operating Revenues and Expenses – Operating revenues for the three-month period ended September 30, 2015 totaled $202.0 million.Operating expenses for the three-month period ended September 30, 2015 totaled $75.9 million and were comprised of $60.1 million of depreciation and amortization expense, $8.0 million of general and administrative expense, $3.6 million of costs associated with acquisitions, $2.2 million of stock-based compensation expense and a $1.7 million provision for impairment on real estate assets. Other Income and Expense – Other income and expense for the three-month period ended September 30, 2015 was a net expense of $40.0 million, which was primarily comprised of $38.2 million of interest expense and $1.9 million of amortized deferred financing costs. Funds From Operations – For the three-month period ended September 30, 2015, reportable FFO available to common stockholders was $147.5 million, or $0.76 per common share on 195 million weighted-average common shares outstanding, compared to $93.9 million, or $0.73 per common share on 128 million weighted-average common shares outstanding, for the same period in 2014. The $147.5 million of FFO for the three-month period ended September 30, 2015 includes the impact of $3.6 million of acquisition related costs, $2.2 million of non-cash stock-based compensation expense and $0.9 million of interest expense related to the early extinguishment of debt in the fourth quarter of 2015. The $93.9 million of FFO for the three-month period ended September 30, 2014 includes the impact of $2.0 million of non-cash stock-based compensation expense, a $1.6 million interest refinancing adjustment (gain), $0.6 million of one-time revenue and $0.3 million of acquisition related costs. Adjusted FFO was $154.4 million, or $0.79 per common share, for the three months ended September 30, 2015, compared to $94.0 million, or $0.73 per common share, for the same period in 2014.The Company had 67 million additional weighted-average shares outstanding for the three months ended September 30, 2015 compared to the same period in 2014.For further information see the “Funds From Operations” schedule below. FINANCING ACTIVITIES $575 Million Senior Notes Redemption – On October 26, 2015, the Company redeemed all of its outstanding 6.75% Senior Notes due 2022 (the “2022 Notes”).As a result of the redemption, during the fourth quarter of 2015, the Company will record approximately $21.2 million in redemption related costs and write-offs, including $19.4 million for the early redemption or call premiums and $1.8 million in net write-offs associated with unamortized deferred financing costs and original issuance premiums/discounts. On September 25, 2015, the Company irrevocably deposited approximately $615.0 million with the trustee of the 2022 Notes.This amount included a redemption premium of 3.375%, semi-annual interest and additional accrued interest to the redemption date of October 26, 2015.The $615.0 million is classified as “Other assets” on the Company’s balance sheet. $600 Million Senior Notes – On September 23, 2015, the Company sold $600 million aggregate principal amount of its 5.250% Senior Notes due 2026.These notes were sold at an offering price of 99.717% of the principal amount of the notes, before the initial purchasers’ discount.The Company’s total net proceeds from the offering, after deducting initial purchasers’ discounts and other offering expenses, were approximately $594 million.The Company used net proceeds from the offering to repay all of our outstanding $575 million aggregate principal amount 6.75% Senior Notes due 2022. $500 Million Equity Shelf Program – On September 3, 2015, the Company entered into separate Equity Distribution Agreements (collectively, the “2015 Agreements”) to sell shares of its common stock having an aggregate gross sales price of up to $500 million (the “2015 Equity Shelf Program”) with several financial institutions, each as a sales agent and/or principal (collectively, the “Managers”).Under the terms of the 2015 Agreements, the Company may sell shares of its common stock, from time to time, through or to the Managers having an aggregate gross sales price of up to $500 million.Sales of the shares, if any, will be made by ordinary brokers’ transactions on the New York Stock Exchange at market prices, or as otherwise agreed with the applicable Manager.As of September 30, 2015, the Company did not issue any shares under the 2015 Equity Shelf Program. Termination of $250 Million Equity Shelf Program – Also on September 3, 2015, the Company terminated its $250 million Equity Shelf Program (the “2013 Equity Shelf Program”) that the Company entered into with several financial institutions on March 18, 2013. Since inception of the 2013 Equity Shelf Program, the Company sold a total of 7.4 million shares of common stock generating total gross proceeds of $233.8 million under the program, before $4.7 million of commissions.As a result of the termination of the 2013 Equity Shelf Program, no additional shares can be issued under the 2013 Equity Shelf Program. Equity Shelf Program and Dividend Reinvestment and Common Stock Purchase Plan – During the nine-month period ended September 30, 2015, the Company sold the following shares of its common stock under its Equity Shelf Program and its Dividend Reinvestment and Common Stock Purchase Plan: Equity Shelf (At-The-Market) Program for 2015 (in thousands, except price per share) Q1 Q2 Q3 Year To Date Number of shares - Average price per share $
